                                                          IT IS ORDERED
                                                          Date Entered on Docket: March 6, 2020




                                                          ________________________________
                                                          The Honorable Robert H Jacobvitz
                                                          United States Bankruptcy Judge
______________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW MEXICO

     IN RE:

            Monica Mae Romero fka Monica Mae Maestas and Issac Michael Romero,

                    Debtors.                            Case No. 20-10016-ja7


                  DEFAULT ORDER GRANTING RELIEF FROM STAY AND
                      ABANDONMENT OF PROPERTY LOCATED AT
                         559 60th St. NW, Albuquerque, NM 87105

            This matter came before the Court on the Motion for Relief from Stay and

     Abandonment of Property filed on January 24, 2020, Docket No. 12 (the “Motion”), by

     Nationstar Mortgage LLC d/b/a Mr. Cooper (“Movant”). The Court, having reviewed the

     record and the Motion, and being otherwise sufficiently informed, FINDS:

            (a)     On January 24, 2020, Movant served the Motion and notice of the Motion

     (the “Notice”) (Doc. No. 13) on counsel of record for Debtors, Monica Mae Romero and

     Issac Michael Romero, and the case trustee, Yvette J. Gonzales, (the “Trustee”) by use of

     the Court’s case management and electronic filing system for the transmission of notices,

     as authorized by Fed.R.Civ.P. 5(b)(3) and NM LBR 9036-1, and on the Debtors and US

                                                                              File No. NM-20-160030
                                                                          Order, Case No. 20-10016-ja7
   Case 20-10016-j7     Doc 17     Filed 03/06/20    Entered 03/06/20 14:49:52 Page 1 of 4
  Trustee by United States first class mail, in accordance with Bankruptcy Rules 7004 and

  9014;

          (b)    The Motion relates to the following property commonly known as: 559

  60th St. NW, Albuquerque, NM 87105 more specifically described in the Exhibit A to

  the Motion;


          (c)    The Notice specified an objection deadline of 21 days from the date of

  service of the Notice, to which three days was added under Bankruptcy Rule 9006(f);

          (d)    The Notice was sufficient in form and content;

          (e)    The objection deadline expired on February 20, 2020;

          (f)    As of February 24, 2020, no objections to the Motion have been filed;

          (g)    The Motion is well taken and should be granted as provided herein; and

          (h)    By submitting this Order to the Court for entry, the undersigned counsel

  for Movant certifies under penalty of perjury that on February 26, 2020, McCarthy &

  Holthus, LLP searched the data banks of the Department of Defense Manpower Data

  Center (“DMDC”) and found that the DMDC does not possess any information indicating

  that the Debtors are currently on active military duty of the United States.

          IT IS THEREFORE ORDERED:

          1.     Pursuant to 11 U.S.C. §362(d), Movant and any and all holders of liens

  against the Property, of any lien priority, are hereby granted relief from the automatic

  stay;

          (a)    To enforce their rights in the Property, including foreclosure of liens and a

  foreclosure sale, under the terms of any prepetition notes, mortgages, security

  agreements, and/or other agreements to which Debtors is a party, to the extent permitted


                                                                              File No. NM-20-160030
                                                                          Order, Case No. 20-10016-ja7
Case 20-10016-j7      Doc 17     Filed 03/06/20      Entered 03/06/20 14:49:52 Page 2 of 4
  by applicable non-bankruptcy law, such as by commencing or proceeding with

  appropriate action against the Debtors or the Property, or both, in any court of competent

  jurisdiction; and

            (b)   To exercise any other right or remedy available to them under law or

  equity with respect to the Property.

            2.    The Property is hereby abandoned pursuant to 11 U.S.C. §554 and is no

  longer property of the estate. Creditor shall not be required to name the Trustee as a

  defendant in any action involving the Property or otherwise give the Trustee further

  notice.

            3.    The automatic stay is not modified to permit any act to collect any

  deficiency or other obligation as a personal liability of the Debtors, although the Debtors

  can be named as a defendant in litigation to obtain an in rem judgment if Debtors are

  granted a discharge, or to foreclose the Property in accordance with applicable non-

  bankruptcy law. Nothing contained herein shall preclude Creditor or and any and all

  holders of liens against the Property, from proceeding against the Debtors personally, to

  collect amounts due, if Debtors' discharge is denied or if Debtors' bankruptcy is

  dismissed.

            4.    This Order shall continue in full force and effect if this case converted to a

  case under another chapter of the Bankruptcy Code.

            5.    This Order is effective and enforceable upon entry. The 14-day stay

  requirement of Fed.R.Bankr.P. 4001(a)(3) is waived.




                                                                               File No. NM-20-160030
                                                                           Order, Case No. 20-10016-ja7
Case 20-10016-j7       Doc 17     Filed 03/06/20     Entered 03/06/20 14:49:52 Page 3 of 4
         6.      Movant is further granted relief from the stay to engage in loan

  modification discussions or negotiations or other settlement discussions with the Debtors

  and to enter into a loan modification with the Debtors.

                                  ###END OF ORDER###

  RESPECTFULLY SUBMITTED BY:


  /s/ Stephanie L. Schaeffer
  McCarthy & Holthus, LLP
  Stephanie L. Schaeffer, Esq.
  Attorneys for Movant,
  6501 Eagle Rock NE, Suite A-3
  Albuquerque, NM 87113
  (505) 219-4900
  /s/ submitted electronically 2/26/2020
  sschaeffer@mccarthyholthus.com

  COPIES TO:

  DEBTORS
  Monica Mae Romero
  559 60th st nw
  Albuquerque, NM 87121

  Issac Michael Romero
  559 60th st nw
  Albuquerque, NM 87105


  DEBTOR(S) COUNSEL
  Sean Patrick Thomas
  stlaws@gmail.com


  CASE TRUSTEE
  Yvette J. Gonzales
  yjgllc@yahoo.com

  US TRUSTEE
  PO Box 608
  Albuquerque, NM 87103-0608



                                                                           File No. NM-20-160030
                                                                       Order, Case No. 20-10016-ja7
Case 20-10016-j7       Doc 17    Filed 03/06/20     Entered 03/06/20 14:49:52 Page 4 of 4
